Mr. Lance Hudnell, Deputy City Manager 133 Convention Boulevard Post Office Box 700 Hot Springs, AR 71902
Dear Mr. Hudnell:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of an agreement between Garland County, Arkansas, and the City of Hot Springs, under the terms of which the parties agree concerning the construction, maintenance, and operation of a building that will house the Hot Springs District Court and the Garland County Juvenile Court.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
I have reviewed the agreement as required by law for the purpose of determining whether it is in proper form, as described above, and is otherwise compatible with the laws of the state. I find that it satisfies the requirements of law. The agreement is therefore hereby approved in the form submitted.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General